DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 9/30/21 are acknowledged. Claims 1, 4, and 7 have been amended. Claims 3, 5-6, and 8 have been canceled. Claims 1, 2, 4, 7, and 9-24 are pending. 
Claims 9-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/21.
Claims 1, 2, 4, and 7 are under examination.
Withdrawn Rejections
The rejection of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 5, page 2 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen LeCuyer on January 14, 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method of reducing a symptom of a bovine respiratory disease complex in a pre-weaned bovine, comprising orally administering to the pre-weaned bovine an an egg yolk preparation comprising an isolated antibody 
2. (Currently amended) The method of claim 1, wherein administration of the egg yolk preparation is stopped after the 7 day to 7 week period and is not restarted for 1 to 14 days.  
3. (Cancelled).  
4. (Previously presented) The method of claim 1, wherein the bovine is 56 days of age or younger.  
5. (Cancelled)  
6. (Cancelled) 2Response to Non Final Office Action dated 6/10/21 U.S. Application 16/596,839 WIS0029USC  
7. (Currently amended) The method of claim 1, wherein the egg yolk preparation comprising the isolated antibody that specifically binds the interleukin-10 peptide is administered in a milk composition.  
9 – 24. (Cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Sand et al. (US Patent No. 8652457 Published February 18, 2014). Sand et al. teach an isolated antibody that specifically binds to the IL-10 peptide set forth in SEQ ID NO: 2, and further teach generating the antibody in avian animals. However, the prior art does not teach or suggest using the antibody for reducing a symptom of respiratory disease complex in a bovine. Thus, the art does not teach or suggest a method of reducing symptom of bovine respiratory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
Claims 1, 2, 4, and 7 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646